                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte DIVISION
                         CIVIL ACTION NO. 3:97-cr-00249-GCM
 UNITED STATES,

                 Plaintiffs,

     v.                                                       ORDER

 MILAS HENRY MACK,

                 Defendant.


          THIS MATTER comes before the Court on the Court’s own motion. Defendant Milas

Henry Mack filed a pro se Motion to Reduce Sentence Pursuant to the First Step Act of 2018 (Doc.

No. 39). The Court instructs the Government to respond to this Motion within thirty (30) days of

entry of this Order.

          SO ORDERED.


                                    Signed: May 27, 2021
